DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “the connector is formed integrally with the backflow prevention part at a coupled side to the air hose, the coupled side it formed to receive the suction part” it is not clear what is meant by “formed integrally…at a coupled side to the air hose.”  At the outset the Examiner finds if the two components are integral it is not clear how they are integrally formed at a particular location as once things are integrated they are considered as one overall structure as there is no limitation to exactly how the two are formed integrally.  It is also not clear what is meant by a “coupled side to the air hose” so it is not clear what location this would be referring to.  The Examiner is interpreting this as the connector and backflow prevention part are integrated with each other and are positioned in some relation to the air house and the connector receives the suction part.  Claim 6 recites “the connector is formed integrally at directly a bottom of the backflow prevention part” this wording is unclear.  At the outset the Examiner finds if the two components are integral it is not clear how they are integrally formed at a particular location as once things are integrated they are considered as one overall structure as there is no limitation to exactly how the two are formed integrally.  The Examiner is interpreting this as the connector has a portion below the backflow prevention part. The wording of these limitations may have an issue due to translation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (US 2018/0333523 A1).
With regard to claim 6, Chang et al. teach a smart wearable breast pumping machine comprising: a suction part configured to be attached to a user's breast (Fig. 6A member 14, [0071]);  20a breast pump for applying a breast pumping pressure to the suction part (Fig. 6A 44 and 46, [0080]); a connector connected to the suction part to introduce breast milk pumped by means of the breast pumping pressure (Figs. 6A, 8, 10, 11E, connector 82 connects to 102 of container 60, [0101], [0106]);  35a controller for controlling operations of the breast pump by means of control commands (Figs. 2, 6A member 15, [0072], [0074]); a cover part coupled to the suction part to accommodate the breast pump, the connector, and the controller therein (Fig. 6A member 12); and a backflow prevention part disposed on top of the connector (including components 102, 90, and 103 as detailed below, these components are placed on top of 82 as they are on the upper side of 82 as opposed to the lower side taken as the side which faces 32) comprising: a case extended from the connector in such a manner as to be formed unitarily with the connector (member 102 is taken as the case which is inserted into 82 to become a unit, Figs. 6A, 8, 10, 11E, connector 82 connects to 102 of container 60, [0101], [0106]); a cap having a cylindrical shape which is extended from the cover part in such a manner as to be formed unitarily with the cover part, coupled to the case, and coupled to an air hose connected to the breast pump (member 90 is taken as the cap (Fig. 13) this forms a unit with the cover part 12 when the device is assembled, this is coupled to 102 via the device structure and is coupled to the air hose via connection to 82 (Fig. 12)); and an elastic member entirely disposed in an interior formed by coupling the case and the cap to each other in such a manner as to be elastically deformed by means of the breast pumping pressure applied from the breast pump through the air hose (member 103 is an elastic member that is between 102 and 90 when inserted and connected to 82 ([0072]), disc portion of 103 not including the stem is considered as it is entirely within 102), wherein the connector is formed integrally at directly a bottom of the backflow prevention part, and formed to receive the suction part (as noted above the backflow prevention part has a portion which is inserted into the connecter and as such the two are taken to be formed integrally and as discussed above the connector is below the backflow member, see Fig. 13 showing how 82 receives 14 in the area of 107).  The recitation “formed integrally” is a product by process limitation.  The applicant is advised that patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process MPEP 2113.
With regard to claim 7, see consideration of the backflow prevention part above member 102 is taken as a backflow prevention part including member 103 which prevents back flow ([0102], Fig. 10), 102 is integrated with 86 to couple to the air hose 32 (Fig. 6A).  
With regard to claim 9, the controller housing (Fig. 6A controller 15 housing 62) and battery housing (Fig. 6A battery 48 housing 64) are within cover 12 and coupled to 14 via the device structure.  The recitation “formed unitarily” is a product by process limitation.  The applicant is advised that patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process MPEP 2113. 
With regard to claim 10, see container 60 (Figs. 6A, 8, 10, 11E, connector 82 connects to 102 of container 60, [0101], [0106]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2018/0333523 A1).
With regard to claim 1, Chang et al. teach a smart wearable breast pumping machine comprising: a suction part configured to be attached to a user's breast (Fig. 6A member 14, [0071]);  5a connector connected to the suction part to introduce breast milk pumped by means of a breast pumping pressure and coupled to a breast milk container (Figs. 6A, 8, 10, 11E, connector 82 connects to 102 of container 60, [0101], [0106]); a breast pumping part (Fig. 6A member 35) coupled to the suction part to accommodate the connector and having a breast pump (Fig. 6A 44 and 46, [0080]) adapted to 10apply the breast pumping pressure to the suction part and a controller adapted to control operations of the breast pump by means of control commands (Figs. 2, 6A member 15, [0072], [0074]); a backflow prevention part having an integral portion which is used to couple to an air hose (Fig. 10 member 102 has a portion which would couple to an air hose 32, Fig. 7 102 is part of bag 60 which connects to the air hose), wherein the connector is formed integrally with the backflow prevention part at a coupled side to the air house, the coupled side is formed to receive the suction part (see Fig. 13 showing how 82 receives 14 in the area of 107, member 102 is inserted into 82 to become a unit and the members are considered to be integrally formed and have a side that is positioned relative to the air hose, Figs. 6A, 8, 10, 11E, connector 82 connects to 102 of container 60, [0101], [0106]); a backflow prevention elastic member inserted into the backflow prevention part (Fig. 10 disc portion of 103 entirely within 102 not including the stem); and an air hose connection hole positioned inside the backflow prevention elastic member (the valve can be a duckbill valve, the hole is taken as the opening within the valve, [0021]).  The recitation “formed integrally” is a product by process limitation.  The applicant is advised that patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process MPEP 2113.  Chang et al. teach a duckbill valve can be used but does not explicitly show this to illustrate that it is placed entirely within the backflow prevention part.  However, placing the duckbill valve entirely within 102 would be beneficial in preventing damage to the valve.  It would have been obvious to a person having ordinary skill in the art before the effective filing date4 of the claimed invention to have the valve of Chang et al. entirely within the backflow prevention part as this would be beneficial in preventing damage to the valve.  Further, there are a finite number of options for placement, either the valve extends past the housing or is entirely within the housing, both yielding the same predictable result.  
With regard to claim 2, see Fig. 6A the components are separable.
With regard to claim 3, see Fig. 6A the components are separable, the connector and breast pumping part can be taken together to be considered as a separate breast milk collector, air hose 32 (Fig. 7A, [0074]).
With regard to claim 5, see Figs. 22-28, remote interface 140, [0124], [0128].

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The new limitations are newly rejected by Chang et al. as above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783